EXHIBIT 10.A








AMENDMENT NO. 3 TO
RECEIVABLES PURCHASE AGREEMENT


AMENDMENT NO. 3, dated as of October 2, 2008, to the RECEIVABLES PURCHASE
AGREEMENT dated as of October 6, 2006 and amended by Amendment No. 1 dated as of
December 1, 2006 and Amendment No. 2 dated as of October 4, 2007 (the “Amended
Agreement”), among SNG FUNDING COMPANY, L.L.C., a Delaware limited liability
company, SOUTHERN NATURAL GAS COMPANY, a Delaware corporation, as initial
Servicer, STARBIRD FUNDING CORPORATION and the other funding entities from time
to time party hereto as Investors, BNP PARIBAS, NEW YORK BRANCH, and the other
financial institutions from time to time party hereto as Managing Agents, and
BNP PARIBAS, NEW YORK BRANCH, as Program Agent.
 
Preliminary Statement
 
The parties hereto have agreed to modify the Amended Agreement in certain
respects as set forth herein in accordance with Section 13.1 of the Amended
Agreement.
 
NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree,
as follows:
 
ARTICLE 1                 DEFINITIONS
 
1.1    Definitions.  Unless defined elsewhere herein, capitalized terms used in
this Amendment shall have the meanings assigned to such terms in the Amended
Agreement, as amended hereby.
 
ARTICLE 2                 AMENDMENT
 
2.1    Amendment to Exhibit I.  Exhibit I to the Amended Agreement is hereby
amended as follows:
 
(a)    To amend and restate the definition of the term “Commitment Termination
Date” contained therein to read in its entirety as follows:
 
      “Commitment Termination Date” means October 31, 2008, unless suchdate is
extended with the consent of the parties hereto.
 
ARTICLE 3                MISCELLANEOUS
 
3.1    Representations and Warranties.
 
(a)     Each Seller Party hereby represents and warrants to the Program Agent,
the Managing Agents and the Investors, as to itself that the representations and
warranties of such Seller Party set forth in Section 5.1 of the Amended
Agreement are true and correct in all material respects on and as of the date
hereof as though made on and as of such date and after giving effect to this
Amendment; and
 
 
{N0124647; 2}

--------------------------------------------------------------------------------


 
(b)   Seller hereby represents and warrants to the Program Agent, the Managing
Agents and the Investors that, as of the date hereof and after giving effect to
this Amendment, no event has occurred and is continuing that constitutes an
Amortization Event or Potential Amortization Event.
 
3.2    Effectiveness.  The amendment set forth in Article 2 hereof shall be
effective when this Amendment or a counterpart hereof shall have been executed
and delivered by Seller, Servicer, the Managing Agents and the Program Agent and
consented to by the Conduit Investors and the Required Committed Investors.
 
3.3    Amendments and Waivers.  This Amendment may not be amended, supplemented
or modified nor may any provision hereof be waived except in accordance with the
provisions of Section 13.1 of the Amended Agreement.
 
3.4    Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which when
taken together shall constitute one and the same agreement.
 
3.5     Continuing Effect; No Other Amendments.  Except to the extent expressly
stated herein, all of the terms and provisions of the Amended Agreement are and
shall remain in full force and effect.  This Amendment shall not constitute a
novation of the Amended Agreement, but shall constitute an amendment
thereof.  This Amendment shall constitute a Transaction Document.
 
3.6     CHOICE OF LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT OTHERWISE WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES).
 
[SIGNATURE PAGES FOLLOW]
 


 



 
 
2
{N0124647;2}

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.
 


  SNG FUNDING COMPANY, L.L.C.     By:  SNG Finance Company, L.L.C., its Manager 
    By:                                         /s/ John J. Hopper
 
Name:  John J. Hopper
  Title:  Authorized Signatory

 
 

  SOUTHERN NATURAL GAS COMPANY, as Servicer     By: /s/ John J. Hopper 
 
Name:  John J. Hopper
  Title:  Authorized Signatory

 
 

  BNP PARIBAS, acting through its New York Branch, as Program Agent and as
Managing Agent for the Starbird Investor Group     By:  /s/ Samrah Kazmi Name: 
Samrah Kazmi   Title:  Vice President 
 
 
 By: /s/ Philippe Mojon   Name:  Philippe Mojon    Title:  Vice President 

 
 

  CONSENTED TO:    
 
STARBIRD FUNDING CORPORATION,

 
as a Conduit Purchaser

 
 
By:
                      /s/ Louise E. Colby
 

 
Name:  Louise E. Colby

 
Title:  Vice President

 
 
[Signature pages to Amendment No. 3 to
SNG Receivables Purhase Agrement]
{N012467; 2}

--------------------------------------------------------------------------------


 
 
BNP PARIBAS, acting through its New York Branch,

 
as Committed Investor

 
 
By:
                    /s/ Samrah Kazmi
 

 
Name:  Samrah Kazmi

 
Title:  Vice President

 
 
 
By:
                  /s/ Philippe Mojon
 

 
Name:  Philippe Mojon

 
Title:  Vice President

 
 
 
 
 
 
 
 
 
 
 
[Signature pages to Amendment No. 3 to
SNG Receivables Purhase Agrement]
{N012467; 2}
 
 
 
 
 